Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:                                                                  )                          No. 08-05-00323-CV
)
CAP ROCK ENERGY CORPORATION,          )                 AN ORIGINAL PROCEEDING
)
                                                Relator.                )
)

OPINION ON PETITION FOR WRIT OF PROHIBITION
            Relator, Cap Rock Energy Corporation, asks this Court to issue a writ of prohibition against
Respondent, the Honorable John Hyde, Judge of the 238th District Court of Midland County based
on Respondent’s refusal to dismiss cause number 42,814.  A writ of prohibition operates like an
injunction issued by a superior court to control, limit, or prevent action in a court of inferior
jurisdiction.  Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 682 (Tex. 1989).  The purpose
of the writ is to enable a superior court to protect and enforce its jurisdiction and judgments.  Id. at
683.  The writ is typically used to protect the subject matter of an appeal or to prohibit an unlawful
interference with the enforcement of a superior court’s orders and judgments.  Id.  Based upon the
petition and record before us, we conclude that Relator has not established its entitlement to relief. 
Accordingly, the petition for writ of prohibition is denied.  See Tex.R.App.P. 52.8(a).

October 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.